DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Kraft lignin species and acrylonitrile, butadiene and styrene copolymer species in the reply filed on November 29, 2021 is acknowledged.
Claims 3, 4, 6, 7, 12, 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29, 2021.
Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 8-11, 14, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11 and 14, it is unclear how the acrylonitrile-butadiene-styrene copolymer (ii) distinguishes over the compatibilizing agent (iii), which can also be an acrylonitrile-butadiene-styrene copolymer.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
The claim does not appear to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Journal of Macromolecular Science, Part B:Physics, 51:720-735 (Song).
Song discloses a blend comprising:
a) lignin (meets Applicants' lignin (i));
b) acrylonitrile-butadiene-styrene copolymer (ABS) (meets Applicants’ acrylonitrile-butadiene-styrene copolymer (ii)); and
c) a compatibilizer (meets Applicants’ compatibilizing agent (iii)).  

	As to claims 5 and 11, Song’s compatibilizer styrene ethylene-co-butadiene-grafted maleic anhydride (SEBS-g-MA) includes maleic anhydride.
	As to claim 10, Song discloses the production of sample products.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Journal of Macromolecular Science, Part B:Physics, 51:720-735 (Song) described hereinabove.
As to method claim 14, Song discloses melt compounding the components (page 722) to produce products meeting the presently claimed impact properties (Figure 8).  Inasmuch as Song’s similarly-constituted and similarly-produced exemplified blends have good interfacial compatibility, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claims 17, Song’s compatibilizer styrene ethylene-co-butadiene-grafted maleic anhydride (SEBS-g-MA) includes maleic anhydride.
As to claims 18 and 19, Song (Table 1) sets forth Samples ABSS-5-15 meeting the presently claimed amounts of ABS and compatibilizer. 
	As to product-by-process claim 20, Song discloses the production of similarly-constituted sample products.
	Song anticipates the above-rejected claims in that it is reasonably believed that a substantially homogeneous blend is obtained by melt compounding the components.  In the alternative, it would have been within the purview of one having ordinary skill in the art to produce blends having have good interfacial compatibility with the reasonable expectation of success.
Claims 1, 5, 8-11, 14 and 17-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103059499 A (Zhou) abstract and machine translation.
Zhou discloses a blend comprising:
a) 68 to 84 wt.% acrylonitrile-butadiene-styrene copolymer (ABS) (meets Applicants’ acrylonitrile-butadiene-styrene copolymer (ii)); 
meets Applicants' lignin (i) and amount thereof);
c) 5 to 10 wt. % maleic anhydride-grafted ABS (ABS-g-MAH) (meets Applicants’ compatibilizing agent (iii) and amount thereof);
d) 0.1 to 1 wt.% antioxidant (not precluded from present claims)
As to claims 1, 8, 9, 18 and 19, Zhou (Table 1) sets forth examples meeting the presently claimed amounts of ABS and compatibilizer. 
	As to claims 5, 11 and 17, Zhou discloses ABS-g-MAH.
	As to claims 10 and 20, Zhou discloses the production of sample products.
As to method claim 14, Zhou discloses melt extruding the components to produce products meeting the presently claimed impact properties (Table 2).  Inasmuch as Zhou’s similarly-constituted and similarly-produced exemplified blends have good interfacial compatibility, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function 
	Zhou anticipates the above-rejected claims in that it is reasonably believed that the ABS-g-MAH functions as compatibilizing agent.  In the alternative, it would have been within the purview of one having ordinary skill in the art to produce blends having a compatibilizer as referenced in [0005] of Zhou, with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Macromolecular Science, Part B:Physics, 51:720-735 (Song) described hereinabove in view of U.S. 2017/0015828 (Naskar).
As to claims 2 and 15, Song does not expressly disclose the use of a Kraft lignin.  Considering that Naskar discloses the viability of Kraft lignins in similar-such polymer blends (e.g., abstract, [0033], [0039]), it would have been obvious to one having ordinary skill in the art to incorporate a Kraft lignin in Song’s blends with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103059499 A (Zhou) abstract and machine translation described hereinabove in view of U.S. 2017/0015828 (Naskar).
As to claims 2 and 15, Zhou does not expressly disclose the use of a Kraft lignin.  Considering that Naskar discloses the viability of Kraft lignins in similar-such polymer blends (e.g., abstract, [0033], [0039]), it would have been obvious to one having ordinary skill in the art to incorporate a Kraft lignin in Zhou’s blends with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 8-11, 14, 15 and 17-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of cop ending Application No.16/848,123 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to compositions comprising similar components (i), (ii) and (iii) in overlapping amounts.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765